*311Order of disposition, Family Court, New York County (Susan R. Larabee, J.), entered on or about May 23, 2005, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he had committed acts which, if committed by an adult, would constitute the crimes of criminal possession of a controlled substance in the third and seventh degrees and criminally using drug paraphernalia in the second degree, and placed him in the custody of the New York State Office of Children and Family Services for a period of 18 months, unanimously reversed, on the law, without costs, and the petition dismissed.
As the presentment agency concedes, the court’s finding was not based on legally sufficient evidence. Evidence is legally insufficient when no rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt (Jackson v Virginia, 443 US 307, 319 [1979]). Under this standard, it is clear the evidence was insufficient. The evidence only established that appellant was present in an apartment where a group of adults, also arrested, were apparently conducting a drug-selling operation. None of the contraband was in open view or connected in any way with appellant, and the evidence did not establish beyond a reasonable doubt that appellant was a participant in the criminal enterprise (compare People v Bundy, 90 NY2d 918, 920 [1997]). Concur—Buckley, P.J., Friedman, Marlow, Nardelli and McGuire, JJ.